Citation Nr: 1726824	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  08-16 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a bilateral foot disorder characterized by numbness and tingling in the toes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served honorably in the United States Navy from April 2000 until February 2005.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In September 2010, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ), and a transcript of that proceeding is of record.  In April 2014, VA informed the Veteran that the VLJ who held the prior hearing was no longer at the Board, and the Veteran was offered the opportunity to request a new Board hearing.  In response, he asked for a new hearing be held at the local regional office.  His hearing request is discussed in the remand portion below.

This matter was previously remanded by the Board in December 2010 and August 2014, and has since been returned for further appellate review.  The issue of entitlement to service connection for a bilateral foot disorder characterized by numbness and tingling in the toes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Bilateral patellofemoral syndrome, bilateral knee strain, and left knee degenerative arthritis are etiologically related to the Veteran's period of active service and to service-connected bilateral shin splints.

CONCLUSION OF LAW

The criteria for service connection for bilateral patellofemoral syndrome, bilateral knee strain, and left knee degenerative arthritis are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

According to the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). However, in view of the Board's favorable decision, any deficiencies in VA's duties to notify and assist the Veteran with his claim decided herein are moot.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the nexus requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence. Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2016). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016). An alternative method of establishing the second and third service connection elements is through a demonstration of continuity of symptoms if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a) (2016). 38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Here, the Veteran seeks service connection for a bilateral knee disorder, which he asserts had its onset during his period of service.  He reported that he saw a doctor several times for pain and numbness he attributed to bumping his knee frequently while getting in and out of the scuttles on the ship, and to strenuous exercises.

The Veteran's service treatment records (STRs) show that he had complaints of bilateral shin pain and knee pain.  Upon entrance into service, the Veteran's knees were assessed as clinically normal.  An April 2001 STR reported that the Veteran had bilateral anterior tibial tenderness.  An April 13, 2001 bone scan showed findings consistent with a stress fracture involving the mid right tibia on the medial aspect.  It was noted there was "slightly increased uptake within the ankle and knees consistent with arthritic changes."  In May 2001, the Veteran was treated for complaints of right knee pain.  Physical examination showed tenderness to palpation of the right knee, and the assessment was patellar tendonitis of the right knee.  On the Veteran's November 2004 separation report of medical history, in the examiner's summary section, it was noted the Veteran had reports of knee pain that was worse with bending.  Clinical findings of the knee were reported as normal.

February 2009 private orthopedic records show that the Veteran had a complaints of worsening right knee pain since November 2008.  Radiographic testing of the right knee was reported to be normal.  MRI testing suggested a full thickness articular cartilage injury involving the posterior surface of the lateral femoral condyle.  The diagnosis was lateral condyle articular cartilage injury.  In March 2009, the Veteran underwent right knee arthroscopic partial lateral meniscectomy.

The Veteran failed to report for a January 2014 VA examination to determine the nature and etiology of his claimed bilateral knee disorder.  
The Veteran underwent a VA knee and lower leg conditions examination in November 2014 in connection with his claim for an increased rating for his service-connected bilateral shin splints.  The examiner noted current diagnoses of bilateral knee strain, bilateral shin splints, and bilateral patellofemoral pain syndrome.  With regard to the Veteran's medical history, the examiner reported that the Veteran developed shin splints in service and that he did not have a thorough examination of the knees upon separation.  The examiner reported that the Veteran continued to have knee complaints since service, and had recent arthroscopic surgery on the right knee.  The examiner then indicated the diagnosis or etiology of the noted knee problems was bilateral shin splints.  The examiner indicated that the Veteran's shin splints impacted the range of motion of the bilateral knees.

The Veteran underwent another VA knee and lower leg conditions examination in July 2015 in connection with his claim for an increased rating for his service-connected bilateral shin splints.  The examiner noted a diagnosis of left knee degenerative arthritis per November 2014 radiographic testing results.  The examiner noted that the claimed condition relevant to the examination was shin splints, and that left knee degenerative arthritis was a diagnosis associated with the claimed condition.  The examiner then indicated the Veteran's bilateral shin splints affected the range of motion of the bilateral knees.

Based on the foregoing, the Board finds that the evidence supports entitlement to service connection for the Veteran's currently diagnosed bilateral patellofemoral syndrome, bilateral knee strain, and left knee degenerative arthritis.  

Regarding left knee degenerative arthritis, arthritic changes were noted in-service in April 2001.  Radiographic testing in November 2014 showed left knee degenerative arthritis, as diagnosed by the July 2015 VA examiner.  The Veteran has testified that his left knee symptoms began in service and continued thereafter.  Thus, there is evidence of a chronic left knee condition in service, presently diagnosed arthritis, and competent testimony of continuity of symptoms since service.  In sum, entitlement to service-connection for left knee degenerative arthritis under the presumptive provisions of 38 C.F.R. § 3.307 and § 3.09 is warranted.

Regarding bilateral patellofemoral syndrome and bilateral knee strain, entitlement to service-connection is warranted on a secondary basis as the evidence demonstrates those conditions are etiologically related to the Veteran's service-connected bilateral shin splints.  The November 2014 VA examiner, in connection with another claim, indicated the Veteran's bilateral patellofemoral syndrome and bilateral knee strain were associated with the Veteran's service-connected bilateral shin splints.  Both the 2014 and 2015 VA examiners indicated that the Veteran's bilateral shin splints impacted the range of motion of both knees.  The Veteran has also testified that his knee symptoms began in service concurrently with his bilateral shin splint symptoms, and that those symptoms have continued since service.  Significantly, knee pain was noted upon separation from service, and the Veteran's service records reflect complaints of knee pain.  In sum, the Veteran's knee symptoms had their onset during the Veteran's period of active service, and bilateral knee patellofemoral pain syndrome and bilateral knee strain have been shown to be etiologically related to his service-connected bilateral shin splints.  Thus, the criteria for bilateral knee patellofemoral pain syndrome and bilateral knee strain as secondary to service-connected bilateral shin splints are met.  38 C.F.R. § 3.310.  

ORDER

Service connection for patellofemoral syndrome and strain of the right knee is granted.

Service connection for degenerative arthritis, patellofemoral syndrome, and strain of the left knee is granted.  

REMAND

Remand is required for the Veteran's remaining claim to schedule him for his requested hearing.  In an April 2014 letter, VA notified the Veteran that the VLJ who presided over the September 2010 hearing was no longer with the Board, and the Veteran was given an opportunity to request another hearing before a Member of the Board.  The Veteran requested a hearing before a VLJ at the RO.  In August 2014, the Board remanded the matter again to schedule the Veteran for his requested hearing.  In October 2016, the Veteran was notified that his hearing would take place in November 2016.  There appears to have been a mix-up in the scheduling of the Veteran's requested hearing, and thus a remand is required to schedule the Veteran for his requested hearing.  38 C.F.R. § 20.1304 (2016).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an in-person hearing before a VLJ at the RO. Notify him of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2016). A copy of the notice of the hearing should be placed in the record. After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, his claims file should be returned to the Board in accordance with appellate procedures.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


